Fourth Court of Appeals
                                          San Antonio, Texas
                                                 JUDGMENT
                                              No. 04-16-00581-CR

                                            Javier PARRA-PEREA,
                                                    Appellant

                                                         v.

                                             The STATE of Texas,
                                                   Appellee

                       From the County Court at Law No. 14, Bexar County, Texas
                                        Trial Court No. 501025
                            Honorable Raymond Angelini, Judge Presiding 1

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

           SIGNED December 28, 2016.


                                                          _________________________________
                                                          Marialyn Barnard, Justice




1
    The Honorable Raymond Angelini, retired, sitting by assignment.